Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Konishi et al (US 2015/0146057) for the reasons set forth in the Final Office Action mailed on 10/27/2020 and restated below.


Regarding claim 1, Konishi et al discloses a dispersion liquid comprising two (2) or more dyes (A1). Given that the reference discloses two (2) dyes, the composition of the reference can comprise three (3) dyes (A1). The dyes (A) has a maximum absorption wavelength in the range of 650 to 750 nm, within the recited range of 600 to 1200 nm and therefore the reference discloses a composition comprising three (3) near infrared absorbing dyes. The reference further discloses such dyes a being based on squarylium based compounds. However, the reference does not disclose or suggest that the total content of the pigment derivative is 5 to 30 parts by mass, based on 100 parts by mass of the near infrared absorbing organic pigment as required in claim 1

Regarding claim 10, Konishi et al discloses a squarylium based compound and thus the reference discloses that the coloring agent structure P is squarylium and the reference does not disclose or suggest that the coloring agent structure P has a pyrrolo pyrrole coloring agent structure as recited in claim 10.

Regarding claim 12, Konishi et al discloses a squarylium based compound is given by Formula F6:

    PNG
    media_image1.png
    295
    723
    media_image1.png
    Greyscale
,
where the groups R1 and R2 are H or a C1-12 alkyl ([0092]); the groups R3 and R5 are H or a C1-12 alkyl; and the groups R4 and R6 are H or a C1-6 alkyl group. Thus, the reference does not disclose or suggest that the squarylium based compound have a carboxyl group or a sulfo group as required in claim 12.

	In light of the amendments to the claims, the 35 U.S.C. 112 (d) rejection as set forth in the previous Office Action are hereby withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767